Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
35 USC § 112
35 USC § 112 rejections regarding Claims 18, 23-28 included in Office Action mailed on 01/01/2021 has been withdrawn per applicant’s amendment to the claim filed 03/26/2021. 

	

Allowable Subject Matter
Claim 17-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 	The invention of independent claims 17 and 23 recites an cover unit comprising “a jig configured to remove the endoscope cover, which is in a state of being attached to the distal framing portion, from the distal framing portion, wherein in a state that the cover main body is attached to the distal framing portion, the jig is configured to break the fragile portion and is configured to release the engagement of the lock portion with the distal framing portion, by applying an intended stress onto the open edge around the longitudinal axis, while the restriction portion of the endoscope cover maintains a state in which movement of the restriction portion with respect to the distal framing portion is regulated around the longitudinal axis. ”
	Hamazaki US 2007/0246506A1 teaches endoscope cover 5 having a distal framing portion 4, annular portion 12, fragile portion 14, restriction portion to prevent rotation of the tip cover 5 [0044], however, fail to disclose “a jig configured to remove the endoscope cover, which is in a state of being attached to the distal framing portion, from the distal framing portion, wherein in a state that the cover main body is attached to the distal framing portion, the jig is configured to break the fragile portion and is configured to release the engagement of the lock portion with the distal framing portion, by applying an intended stress onto the open edge around the longitudinal axis, while the restriction portion of the endoscope cover maintains a state in which movement of the restriction portion with respect to the distal framing portion is regulated around the longitudinal axis. ”
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795